[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 April 18, 2006
                               No. 05-14052                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 05-80029-CR-JIC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LARONN HOUSTON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 18, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Laronn Houston appeals his five-year sentence on his plea of guilty to
charges of using a computer to attempt to persuade, induce, and entice a minor to

engage in sexual activity. See 18 U.S.C. § 2422(b). Houston argues that the

district court should have applied the “safety valve” to sentence Houston below the

statutory minimum and that his five-year sentence was not reasonable. We affirm.

      Houston used an America Online chat room to contact the “mother” of a “14

year old girl” to attempt to set up a meeting with the girl to engage in sexual

activity with her. The “mother” and the “14 year old girl” were undercover police

officers. When Houston arrived at the rendezvous he arranged with the “mother,”

he was arrested. Houston pleaded guilty to using a computer to attempt to

persuade, induce, and entice a minor to engage in sexual activity. 18 U.S.C. §

2422(b).

      The pre-sentence investigation report calculated Houston’s offense level at

20 with a recommended sentence of imprisonment of 33 to 41 months, but section

2422(b), imposed a mandatory minimum sentence of imprisonment of five years.

Houston argued that the court should apply the “safety valve” to sentence him

below the statutory minimum, U.S.S.G. § 5C1.2(a), and an offense level reduction

for meeting the five criteria for sentencing below the statutory minimum, U.S.S.G.

§ 2D1.1(b)(6). The district court overruled Houston’s objections and sentenced

him to the statutory minimum of five years of imprisonment.



                                           2
      We review interpretations of the sentencing guidelines de novo. United

States v. Davis, 329 F.3d 1250, 1252 (11th Cir. 2003). Houston’s argument that he

satisfied all five requirements of the “safety valve” provision of the Sentencing

Guidelines fails. 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a). The “safety valve”

applies to sentences imposed for crimes committed under five enumerated

provisions of Title 21 of the U.S. Code. The selection of these five provisions by

Congress reflects its intent to exclude all other crimes from this “safety valve.”

United States v. Anderson, 200 F.3d 1344, 1348 (11th Cir. 2000). Because

Houston was not convicted under any of the five enumerated provisions, the

“safety valve” does not apply.

      Houston also erroneously argues that he should have received a two-level

offense reduction, under section 2D1.1(b)(6), and that the failure to apply the two-

level reduction renders his sentence unreasonable under United States v. Booker,

543 U.S. 220, 125 S. Ct. 738 (2005). Houston’s argument fails for two reasons.

First, section 2D1.1(b)(6) applies only to drug offenses. Second, Booker did not

affect statutory minimums. United States v. Shelton, 400 F.3d 1325, 1333 n.10

(11th Cir. 2005).

      Houston’s sentence is

      AFFIRMED.



                                           3